Citation Nr: 1007626	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  


FINDING OF FACT

The evidence of record demonstrates that residuals of a head 
injury, to include migraine headaches, are not related to 
active duty service.


CONCLUSION OF LAW

Residuals of a head injury, to include migraine headaches, 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for residuals of a head injury, to include 
migraine headaches, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to the initial adjudication of the Veteran's claim, an 
August 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for residuals of a head injury, to 
include migraine headaches; thus, an effective date and a 
disability evaluation will not be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, service personnel 
records, and VA treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO 
twice requested that the Department of the Army provide any 
hospital treatment records for the Veteran at the Reynolds 
Army Community Hospital, and requested that the National 
Personnel Records Center (NPRC) provide any records 
pertaining to the reported hospitalization as well.  However, 
neither the Department of the Army nor the NPRC were able to 
locate any pertinent records pertaining to the Veteran.  
Further, during his September 2007 hearing before the Board, 
the Veteran testified that he has had private medical 
treatment for his residuals of an inservice head injury, but 
that no records are available for that treatment.  Although 
VA did not provide the Veteran with a medical examination 
with regard to his claim, none was required in this case 
because there is no medical evidence that the Veteran injured 
his head during service.  In addition, there is no competent 
evidence that indicates that the Veteran's current migraine 
headaches may be associated with active duty service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is no 
indication in the record that any other additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran contends that his current migraine headaches are 
related to an inservice head injury.  During his September 
2007 hearing before the Board, the Veteran testified that he 
injured his head during service in November 1970 when a 
center post beam fell and hit him on the right side of his 
head above his ear and down his shoulder while he was taking 
down some old barracks buildings.  He reported that he had 
contusions above his right ear and on the side, and that he 
was taken immediately to Reynolds Army Hospital at Fort Sill.  
He noted that he was only kept in the hospital for six to 
eight hours, and that he underwent a "CAT scan" which used 
wires with needles on the end and were placed all over his 
head.  The Veteran reported that he was put on light duty for 
a week or two after his injury.  The Veteran further 
testified that he has had headaches since his inservice head 
injury, as well as problems with vertigo.  He reported that 
he has had magnetic resonance imaging scans since service 
discharge, but noted that this and other medical treatment 
were provided by private medical doctors, and that their 
records are no longer available.  During the Veteran's 
hearing, the Veteran's wife testified that the Veteran wrote 
letters to her that he had been hurt, that one of the 
Veteran's friends wrote a note, and that her mother sent the 
Veteran a "get well card" as well.  She stated that the 
Veteran "got hit in the head really hard" and that "it has 
affected him since."

The Veteran's service treatment records are negative for any 
complaints of or treatment for headaches or a head injury.  
In addition, the Department of the Army and the NPRC have 
both reported that there are no medical records at Fort Sill 
or at the Reynolds Army Community Hospital during the period 
of October 1, 1970 through December 30, 1970 pertaining to 
the Veteran.  Further, a May 1971 separation examination 
reflects that the Veteran's head was normal, and in a report 
of medical history, completed at that time, the Veteran 
denied a history of head injury.  In a June 1971 statement, 
the Veteran confirmed that there was no change in his medical 
history since the May 1971 separation examination.  Also, the 
Veteran's service personnel records do not reflect that he 
was placed on light duty during service.

The Veteran filed his initial claim for entitlement to 
service connection for residuals of a head injury in August 
1971.  That claim form reflects that the Veteran reported 
that he injured his head in 1968.  

VA treatment records from June 2004 through March 2007 reveal 
the Veteran's complaints of and treatment for headaches.  In 
June 2004, the Veteran reported that he was struck across the 
head and shoulders with a large steel beam and that 
thereafter, he developed headaches and dizziness, and that he 
underwent an electroencephalography.  He indicated that, at 
that time, he had "altered movement type sensations as if 
things were going very fast at times, or that he was 
moving."  Physical examination of the head and neck were 
unremarkable.  The diagnosis was history of atypical migraine 
headaches.  A December 2004 VA treatment record notes the 
Veteran's complaints of daily headache all over, which he 
described as stabbing and dull.  There was no weakness or 
loss of vision.  The differential diagnosis was atypical 
migraine.  The Veteran indicated that he had a history of 
migraines since 1970, and that his headaches responded to 
Topamax in the beginning, but that the effect wore off.  
Another December 2004 treatment record and a June 2005 
treatment record indicate a diagnosis of migraine, and an 
indication that the Veteran was stable on his current 
medication.

In February 2007, the Veteran submitted copies of letters and 
envelopes that he claims were written and mailed in November 
1970 which detail his alleged inservice head injury.  An 
undated letter, which appears to be incomplete and is not 
addressed to any person in particular or signed by any 
person, the writer related that he was in the hospital the 
night before after a brace from a building that he was 
tearing down hit him in the "noggin."  The writer further 
reported that the brace weighed about 200 pounds and that it 
did not hurt too much.  The writer stated that, at the 
hospital, they took x-rays, gave him a "brain test," and 
put 25 needles with wires attached all over his head, but 
that he had a hard head and there was no damage.  Along with 
the letter, the Veteran submitted an envelope addressed to 
P.R. which was postmarked in November 1970.  The return 
address reflects that the contents of the envelope were from 
the Veteran.  Another letter, dated in November 1970, from Al 
to Peggy reveals that "he" was working tearing down a 
building when a brace about six feet by six feet by fourteen 
feet long hit him in the forehead, that he had a bad 
headache, and that he might have to stay in the hospital for 
a day or two.  Along with this letter, the Veteran submitted 
a copy of an envelope addressed to P.R. postmarked in 
November 1970.  Although the letter was signed by "Al," the 
envelope reflects the Veteran's name in the return address.  
Last, the Veteran submitted copies of two undated greeting 
cards, one from Peggy and one from Vera and Lee, which 
reflect get-well wishes.  The cards are accompanied by copies 
of envelopes postmarked in November 1970 which were addressed 
to the Veteran.  

The Board finds that the evidence of record does not support 
entitlement to service connection for residuals of a head 
injury, to include migraine headaches.  There is evidence of 
a current diagnosis of atypical migraines.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, the 
Veteran's service treatment records are negative for any 
complaints of or treatment for a head injury or headaches.  
See Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury).  Although the Veteran has testified that he 
incurred a head injury in November 1970 during service for 
which he was treated at the Reynolds Army Community Hospital, 
both the Department of the Army and the NPRC have reported 
that there are no records of the Veteran having been treated 
for a head injury at that facility from October 1, 1970 
through December 30, 1970.  The Board also acknowledges the 
letters submitted by the Veteran which detail a head injury.  
However, the Veteran's testimony and the letters home are 
inconsistent with the contemporaneous medical evidence of 
record.  In addition to the Veteran's service treatment 
records being silent as to an head injury, the Department of 
the Army and the NPRC finding no hospital or outpatient 
treatment records for the Veteran at the Reynolds Army 
Community Hospital from October 1, 1970 through December 30, 
1970, the Veteran specifically denied a history of head 
injury in a May 1971 report of medical history.  Moreover, in 
his August 1971 claim form, the Veteran reported that he 
injured his head in 1968, but the Veteran's testimony and the 
letters home that he submitted indicate that he injured his 
head in November 1970; thus, the Veteran's contentions are 
inconsistent.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements); see also Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

In addition, the remaining evidence of record does not 
support a nexus between the Veteran's current migraine 
headache disorder and his active duty service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability).  There is no 
medical evidence of record which indicates that the Veteran's 
migraine headaches are related to service, to include an 
inservice head injury.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, there is no medical 
evidence of record linking the Veteran's migraine headaches 
to service or to any incident of service.  Additionally, the 
first medical evidence of any migraine headaches was in June 
2004, over 32 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

Moreover, the Veteran's statements regarding the continuity 
of his migraine headaches since service discharge are 
inconsistent with the other evidence of record.  Although the 
Veteran and his wife have provided testimony that he has had 
headaches since service discharge, and that the Veteran 
sought private medical treatment for his headaches but that 
those records are not available, the first postservice 
medical evidence of record showing complaints of or treatment 
for a headache disorder in June 2004.  Thus, there is a lack 
of contemporaneous medical evidence showing complaints of 
headaches since service discharge.  See Buchanan, 451 F.3d at 
1336-37 (noting that the Board must determine whether lay 
evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical 
evidence); see also Caluza, 7 Vet. App. at 511 (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Accordingly, as there is no competent and 
probative evidence that the Veteran's current migraine 
headache disorder is related to his active duty service, 
service connection for residuals of a head injury, to include 
migraine headaches, is not warranted.

The Board acknowledges the Veteran's lay statements that his 
current migraine headache disorder is related to service, and 
specifically, to an inservice head injury.  The Veteran can 
provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experienced while in service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the 
Veteran's statements that his current migraine headache 
disorder is related to his military service are not competent 
evidence of a nexus between any current disorder and service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Absent medical 
evidence that the Veteran's headache disorder is related to 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

As the weight of the evidence of record reflects that the 
Veteran did not injure his head during service, and as there 
is no evidence providing the required nexus between military 
service and a migraine headache disorder, service connection 
for is not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Service connection for residuals of a head injury, to include 
migraine headaches, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


